                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION-DETROIT

IN RE:
                                                            CHAPTER 13
         Michael Scarber,                                   CASE NO. 19-42952
                                                            JUDGE Mark A. Randon
                        Debtor(s).
_______________________________________/

                            ORDER DISMISSING CHAPTER 13 CASE

         The Debtor having given Notice of Dismissal of his Chapter 13 case, and this Court being

otherwise fully advised of the premises:

         IT IS ORDERED that the Debtor’s Chapter 13 case is hereby dismissed.



Signed on November 20, 2019




  19-42952-mar       Doc 43     Filed 11/20/19    Entered 11/20/19 15:53:56       Page 1 of 1
